
	
		II
		111th CONGRESS
		2d Session
		S. 3408
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain public land in
		  and around historic mining townsites located in the State of Nevada, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nevada Mining Townsite Conveyance
			 Act.
		2.Disposal of
			 public land in mining townsites, Esmeralda and Nye Counties, Nevada
			(a)FindingsCongress
			 finds that—
				(1)the Federal
			 Government owns real property in and around historic mining townsites in the
			 counties of Esmeralda and Nye in the State of Nevada;
				(2)while the real
			 property described in paragraph (1) is under the jurisdiction of the Secretary,
			 some of the real property has been occupied for decades by individuals—
					(A)who took
			 possession by purchase or other documented and putatively legal transactions;
			 and
					(B)the continued
			 occupation by whom constitutes a trespass on the title held by the Federal
			 Government;
					(3)as a result of
			 the confused and conflicting ownership claims, the real property described in
			 paragraph (1)—
					(A)is difficult to
			 manage under multiple use policies; and
					(B)creates a
			 continuing source of friction and unease between the Federal Government and
			 local residents;
					(4)(A)all of the real
			 property described in paragraph (1) is appropriate for disposal for the purpose
			 of promoting administrative efficiency and effectiveness; and
					(B)as of the date of enactment of this
			 Act, the Bureau of Land Management has identified the mining townsites for
			 disposal; and
					(5)to promote the
			 responsible resource management of the real property described in paragraph
			 (1), certain parcels should be conveyed to the county in which the property is
			 situated in accordance with land use management plans of the Bureau of Land
			 Management so that the county may, in addition to other actions, dispose of the
			 property to individuals residing on or otherwise occupying the real
			 property.
				(b)DefinitionsIn
			 this Act:
				(1)Conveyance
			 mapsThe term conveyance maps means—
					(A)the map entitled
			 Original Mining Townsite Ione Nevada and dated October 17, 2005;
			 and
					(B)the map entitled
			 Original Mining Townsite Gold Point and dated October 17,
			 2005.
					(2)Mining
			 townsiteThe term mining townsite means real
			 property—
					(A)located in the
			 Gold Point and Ione townsites within the counties of Esmeralda and Nye, Nevada,
			 as depicted on the conveyance maps;
					(B)that is owned by
			 the Federal Government; and
					(C)on which
			 improvements were constructed based on the belief that—
						(i)the
			 property had been or would be acquired from the Federal Government by the
			 entity that operated the mine; or
						(ii)the individual
			 or entity that made the improvement had a valid claim for acquiring the
			 property from the Federal Government.
						(D)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Bureau of Land Management.
					(c)Mining claim
			 validity review
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall carry out an expedited program to examine each
			 unpatented mining claim (including each unpatented mining claim for which a
			 patent application has been filed) within each mining townsite.
				(2)Determination
			 of validityWith respect to a mining claim, if the Secretary
			 determines that the elements of a contest are present, the Secretary shall
			 immediately determine the validity of the mining claim.
				(3)Declaration by
			 SecretaryIf the Secretary determines a mining claim to be
			 invalid, as soon as practicable after the date of the determination, the
			 Secretary shall declare the mining claim to be null and void.
				(4)Treatment of
			 valid mining claims
					(A)In
			 generalEach mining claim that the Secretary determines to be
			 valid shall be maintained in compliance with the general mining laws and
			 subsection (d)(2)(B).
					(B)Effect on
			 holdersA holder of a mining claim described in subparagraph (A)
			 shall not be entitled to a patent.
					(5)Abandonment of
			 claimThe Secretary shall provide—
					(A)public notice
			 that each mining claim holder may affirmatively abandon the claim of the mining
			 claim holder prior to the validity review; and
					(B)to each mining
			 claim holder an opportunity to abandon the claim of the mining claim holder
			 before the date on which the land that is subject to the mining claim is
			 conveyed.
					(d)Conveyance
			 authority
				(1)In
			 generalAfter completing a validity review under subsection (c)
			 and notwithstanding sections 202 and 203 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to
			 the appropriate county, without consideration, all right, title, and interest
			 of the United States in and to mining townsites (including improvements on the
			 mining townsites)—
					(A)identified for
			 conveyance on the conveyance maps; and
					(B)that are not
			 subject to valid mining claims.
					(2)Valid Mining
			 Claims
					(A)In
			 generalWith respect to each parcel of land located in a mining
			 townsite subject to a valid mining claim, the Secretary shall reserve the
			 mineral rights and otherwise convey, without consideration, the remaining
			 right, title, and interest of the United States in and to the mining townsite
			 (including improvements on the mining townsite) that is identified for
			 conveyance on a conveyance map.
					(B)Procedures and
			 requirementsEach valid mining claim shall be subject to each
			 procedure and requirement described in section 9 of the Act of December 29,
			 1916 (43 U.S.C. 299) (commonly known as the Stockraising Homestead Act
			 of 1916) (including regulations).
					(3)Availability of
			 conveyance mapsThe conveyance maps shall be on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
				(e)Recipients
				(1)Original
			 recipientSubject to paragraph (2), the conveyance of a mining
			 townsite under subsection (d) shall be made to the county in which the mining
			 townsite is situated.
				(2)Reconveyance to
			 occupants
					(A)In
			 generalIn the case of a mining townsite conveyed under
			 subsection (d) for which a valid interest is proven by 1 or more individuals,
			 under the provisions of Nevada Revised Statutes Chapter 244, the county that
			 receives the mining townsite under paragraph (1) shall reconvey the property to
			 the 1 or more individuals by appropriate deed or other legal conveyance as
			 provided in that chapter.
					(B)Authority of
			 countyA county described in subparagraph (A) is not required to
			 recognize a claim under this paragraph that is submitted on a date that is
			 later than 5 years after the date of enactment of this Act.
					(f)Valid existing
			 rightsThe conveyance of a mining townsite under subsection (d)
			 shall be subject to valid existing rights, including any easement or other
			 right-of-way or lease in existence as of the date of the conveyance.
			(g)WithdrawalsSubject to valid rights in existence on the
			 date of enactment of this Act, and except as otherwise provided in this Act,
			 the mining townsites are withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(h)SurveyA mining townsite to be conveyed by the
			 United States under subsection (d) shall be sufficiently surveyed as a whole to
			 legally describe the land for patent conveyance.
			(i)Conveyance of
			 terminated mining claimsIf a mining claim determined by the
			 Secretary to be valid under subsection (c) is abandoned, invalidated, or
			 otherwise returned to the Bureau of Land Management, the mining claim shall
			 be—
				(1)withdrawn in
			 accordance with subsection (g); and
				(2)conveyed to the
			 owner of the surface rights covered by the mining claim.
				(j)ReleaseOn completion of the conveyance of a mining
			 townsite under subsection (d), the United States shall be relieved from
			 liability for, and shall be held harmless from, any and all claims arising from
			 the presence of improvements and materials on the conveyed property.
			(k)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this Act.
			
